Citation Nr: 1411160	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In July 2012, the Board remanded the case for additional development.  Following completion of the requested actions, as well as a continued denial of the Veteran's claim, the appeal was returned to the Board for further appellate review.


FINDING OF FACT

The competent evidence of record does not show that the Veteran has a psychiatric disability attributable to his period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An October 2007 pre-adjudication notice letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  This correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also provided notice of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records (STRs), personnel records, VA examination reports, VA and private treatment records, and lay statements.  

The Veteran submitted to a VA examination in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2013 opinion is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include statements regarding the incidents that allegedly led to the development of the Veteran's current psychiatric disability, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

This appeal was remanded by the Board in July 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand instructed the AOJ to obtain all outstanding VA treatment records.  Pursuant to this request, these records were obtained and associated with the Veteran's claims folder.  The Board acknowledges the fact that the Veteran received VA mental health treatment in January 2013.  While the actual treatment record is not currently of record, the findings were summarized by the February 2013 VA examiner.  Thus, the Board finds that remand to obtain a copy of the actual treatment record is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The July 2012 remand also requested that an examination be conducted and an opinion provided.  An examination and opinion was obtained in February 2013.  The remand also instructed the AOJ to obtain any outstanding personnel records.  It appears that the Veteran's complete service personnel records are associated with the claims file.  The Veteran did not respond to the AMC's August 2012 request for additional private treatment records and more comprehensive information regarding the claimed stressors.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. 
§ 3.303(c) (2013).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran attributes his current mental health problems to various in-service stressors.  Specifically, he claims to have witnessed (1) the aftermath of a suicide while stationed in Japan, and (2) injuries during training exercises, to include a private getting "cut up" in concertina wire and another Marine's hand being impaled by a stick.  He contends that his superiors "tricked" him into drinking while underage, for which he was disciplined.  He also reports harassment from other Marines because of his tattoos.  See November 2007 Stressor Statement.

The last two stressors are not specific enough to permit an attempt at verification.  See February 2008 RO Memorandum.  The Veteran did not provide sufficient identifying information with respect to the training incidents.  The RO did not attempt to verify the first stressor even though the Veteran provided the name of the Marine who committed suicide during the February 2013 VA examination.  However, as discussed below, remand for further development would be futile as the Board finds that the Veteran does not have PTSD and that his current psychiatric disability is not related to service.

STRs indicate that, in December 1999, the Veteran arrived late to work smelling of alcohol.  He exhibited suicidal ideation, stating "I would rather be dead than go through [life as a Marine Corps enlisted]."  He reported occasional violent outbursts.  Disciplinary action included loss of pay and rank and restriction to the barracks.

During a subsequent psychological consultation, the Veteran reported feeling depressed and unhappy.  He stated that he had gone to a local club and had several drinks, and was late to work the following day.  He was upset because he had planned to go home on leave over the holidays to get married.  The Veteran was mildly dysphoric about his recent poor choices and subsequent charges but was clearly focused on his future.  He denied symptoms consistent with psychotic, affective, eating, anxiety, sleeping, somatoform, dissociative, adjustment, and personality disorders.  He also denied previous psychiatric history or treatment and substance abuse.  The psychologist noted that the Veteran was fully oriented and cooperative.  Mood and affect were euthymic.  Speech was normal.  Thought processes were linear, logical, and goal directed.  Concentration and attention were within normal limits.  Impulse control, judgment, and insight were adequate.  The impression was alcohol abuse and adjustment disorder with depressed mood (resolved).  

In February 2000, the Veteran exhibited suicidal ideation after getting caught drinking while underage for the second time.  He gave a history of alcohol abuse starting at age 15, and stated that he had "been drinking constantly" for the last seven months.  He reportedly had tried to strangle himself in December 1999.  He had recently returned from leave, and indicated that he wanted to be with his mother, who was sick, and his new wife.  The impression was alcohol abuse rule out dependence, and suicidal ideation.

During a subsequent psychological consultation, the Veteran stated "I just can't take it anymore . . .I wasn't meant to be a Marine . . . I hate following orders . . . and hate having to do stupid stuff all the time."  He reported erratic moods and disturbance of sleep and appetite since returning from leave.  Relationships with his superiors and fellow Marines were strained.  Occupational performance and self-esteem were reported as significantly reduced.  He denied symptoms consistent with psychotic, affective, eating, anxiety, sleeping, somatoform, dissociative, and adjustment disorders.  The Veteran reported that as a teenager he would frequently talk to his friends about hurting himself and wishing he was dead "when the pressure of being a teenage mounted."  During his senior year, he scared his mother by pretending to be hanging in the shower.  The psychologist noted that the Veteran was fully oriented and cooperative.  Interpersonal style was immature.  Mood and affect were euthymic.  Speech was normal.  Thought processes were linear, logical, and goal directed.  Concentration and attention were within normal limits.  Impulse control and judgment were adequate.  Insight was somewhat limited.  The impression was alcohol abuse and personality disorder not otherwise specified with immature and passive-aggressive personality traits.  

The Veteran was found to be unsuitable for service and subsequently discharged.  The April 2000 discharge examination report contains diagnoses of personality disorder and alcohol abuse, existed prior to service.  

Post-service VA treatment records show that the Veteran sought treatment in December 2007 for anger issues and sleep disturbance.  He was "concerned about PTSD."  A depression screen was positive.  He reportedly drank heavily during and immediate after his service, but currently had 12 drinks a year.  The physician's assessment was "anger and hostility, depression, and [PTSD]."  

During a subsequent mental health evaluation by a social worker, the Veteran reported being angry "all the time" since discharge.  He stated that another Marine had committed suicide by shooting himself in the head.  The Veteran heard the shot and ran next door to investigate.  He saw blood and brains everywhere.  He stated that after his second charge of underage drinking, he punched a commanding officer (CO) in the mouth, knocking out two teeth.  The Veteran stated that the suicide, his experience with the CO's, and the circumstances under which he was discharged were traumatic.  He reported intrusive thoughts and dreams, avoidance, diminished interest in activities, feelings of detachment, restricted range of affect, sleep disturbance, irritability, trouble concentrating, hypergiviglance, and exaggerated startle response.  He denied suicidal ideation.  The diagnosis was PTSD.  

A January 2008 letter from C.N.C., an advanced psychiatric nurse, indicates that she had seen the Veteran in December 2007, and that he had reported trauma related to his military service.  Her diagnosis was anxiety.  She wrote:  "I obviously need to see him for further evaluation and more accurate diagnosis."

A September 2008 VA treatment record shows that C.N.C. had prescribed Fluoxetine to help the Veteran with his anger issues.  He reported increasing anxiety.  He stated that he was unable to hold a job for more than a year because he would get "fed up" with co-workers to the point where it was better for him to quit.  He denied suicidal ideation.

In September 2009, the Veteran reported that during service he witnessed a Marine "get cut up" in some wire, as well as the suicide of another Marine.  He reportedly was in a motor vehicle accident immediately after being discharged.  He complained of intrusive and distressing memories of the suicide and the accident.  He also complained of avoidance, hypervigilance, irritability, trouble concentrating, and memory loss.  Medication helped him sleep.  He reportedly saw C.N.C. for mood swings.  He acknowledged excessive worry about life circumstances that lead to panic attacks.  He was married and had three children.  He was employed as a foreman.  The Veteran was fully oriented.  Affect was flat and anxious.  Mood was cooperative.  Speech was normal.  Judgment and insight were average.  An alcohol screening test was positive.  The social worker diagnosed PTSD, depression, anxiety disorder (Axis I) and personality disorders/traits (Axis II).  

In October 2009, another VA social worker diagnosed anxiety disorder, major depression-recurrent, and PTSD.  In December 2009, the Veteran reported nightmares and waking up with the taste of blood in his mouth.

The Veteran's best friend committed suicide in 2010, and he and his wife separated in 2011.

In March and April  2011, the Veteran reported having nightmares two times per week and waking up with the taste of blood in his mouth.  In May 2011, the Veteran's VA psychiatrist diagnosed PTSD, major depressive disorder, and alcohol abuse (in remission).  Later that month, the Veteran reported emotions of abandonment and humiliation related to the underage drinking charges in service.  A VA social worker noted "these emotions continue to be large triggers for him."  He was still having nightmares with the taste of blood in his mouth.

In July 2011, the Veteran's VA psychiatrist noted that the Veteran "appears to be suffering from PTSD as evidenced by the following symptoms:  EXPOSED TO A TRAUMATIC EVENT.  WITNESSED DEATH OF FELLOW SOLDIER BY SUICIDE AND ANOTHER VIOLENT DEATH OF SOLDIER DURING BASIC TRAINING."  (Emphasis in original).  The doctor noted that the "majority of PTSD symptoms remain active."

In September 2011, the Veteran reported that he often thought about the in-service suicide.

The Veteran was evaluated by a different VA psychiatrist in June 2012.  The doctor wrote:  "[H]e does not know if he has PTSD - states he never had any active combat, but did have some intense experiences in the Marines."  The diagnosis was depressive disorder not otherwise specified, and "possible PTSD."  The doctor noted that the Veteran had episodic nightmares, and indicated that continued assessment was needed.

The Veteran submitted to a VA examination in February 2013.  He reported that he was charged twice with underage drinking during service.  During training, he saw a Marine "cut up with concertina wire" and noted that there was "a lot of blood."  He also had to "carry a kid off a mountain because he fell and impaled his hand on a stick."  The Veteran reported feeling harassed and "kind of hazed" as a result of being called a "white Spic or a white Mexican."  Finally, he reported witnessing the immediate aftermath of a Marine's suicide, and stated that "he can still smell the brain matter and taste the smell."  The Veteran gave the name of the Marine.  He reported feeling disappointed, hurt, and angry after his discharge.  He hated civilian life.  He worked at various jobs, frequently as a supervisor or foreman.  The examiner noted that while the Veteran "may have had some mild interpersonal tensions at jobs at times, he generally performed satisfactorily and got along with others."  Soon after discharge, he was seriously injured in a motor vehicle accident.  

The Veteran lived with his parents.  He took care of his father and helped with the ranch work.  He visited his children, but otherwise had limited social activities.  He had trouble falling asleep and occasionally had some bad dreams, some of which were related to military experiences and left a feeling of blood in his mouth.  He no longer took psychotropic medications.  He denied significant depressive symptoms.  At times, he could be irritable and short-tempered.  He denied suicidal ideation, although the examiner noted that during service the Veteran reported a longstanding history of suicidal thinking when he felt stressed.  The Veteran complained of chronic anxiety, especially related to the safety of his daughters.  He denied panic attacks, and admitted to some obsessive-compulsive traits.  He did not report persistent intrusive memories, hyperarousal, re-experiencing, avoidance, detachment, or numbing associated with his military experiences.  He sometimes heard the voice of his friend who committed suicide in 2010, and he sometimes saw the face of the Marine who committed suicide.  He still felt guilty and upset about his best friend's suicide.  He reported decreased alcohol use since his friend's death.  The Veteran reported ongoing marital and family tensions.  His mother reported he seemed different since leaving the military.  He was angry and pushed people away.  He had no empathy or remorse.  During the interview, the Veteran was friendly, cooperative, and slightly anxious.  Speech was articulate.  Thought processes were logical and goal oriented.  Testing revealed minor deficits in memory.    

The VA examiner, a psychiatrist, opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He determined that the stressors associated with the training injuries and suicide were not adequate to support a PTSD diagnosis and were not related to a fear of hostile military or terrorist activity.  He explained that while these events were distressing, the Veteran was not in life threatening and dangerous conditions.  Also, he did not report persistent avoidance, hyperarousal, intrusive memories, re-experiencing, or detachment and numbing specifically associated with these experiences.  The Veteran described only intermittent recollections and dreams associated with these experiences.  The examiner noted that no one was killed during the training exercises the Veteran described.  He had worked regularly and effectively since discharge and was married for more than 10 years.  He actively participated in his children's activities.  The examiner acknowledged that he was diagnosed with PTSD by his VA mental health providers, but stated "I disagree with the diagnosis."

Instead, the VA examiner diagnosed the following Axis I disorders: (1) alcohol abuse reported (in remission); (2) adjustment disorder with mixed disturbance of emotions and conduct (resolved); and (3) mood disorder not otherwise specified - mild, intermittent with anxiety and depressive symptoms.  He noted that when active, the Veteran's alcohol abuse was associated with military experiences and was not specifically aggravated by another psychiatric disorder or the result of willful misconduct.  He acknowledged that the Veteran was diagnosed with a personality disorder during service, but opined that adjustment disorder would have been a more appropriate diagnosis.  While the Veteran did have some maladaptive behavior, he generally performed job tasks satisfactorily and got along with others.  He became more upset during service when he was disciplined and lost rank.  In any event, the examiner concluded that no psychiatric disability was superimposed on the diagnosed personality disorder.  The examiner opined that the Veteran's current mood disorder "is less likely as not" associated with military experiences and "is as likely as not" associated with the post-service motor vehicle accident, marital/family stressors, and job-related stressors.  He noted that the Veteran did not seek treatment until 2007, at which time he described marital/family tensions.  He also noted that the Veteran had been treated in January 2013 by the same VA psychiatrist who had seen him in June 2012, at which time the Veteran was doing "fairly well" and was diagnosed with depressive disorder not otherwise specified.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the February 2013 VA examiner, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his current Axis I psychiatric disability is unrelated to his reported in-service stressors, to be the most probative and persuasive medical opinion evidence of record.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also considers it significant that the February 2013 VA examiner's opinion constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal.  Moreover, the VA opinion is consistent with other competent clinical evidence, including the June 2012 VA treatment record, which shows that the Veteran was diagnosed with depressive disorder.  

Additionally, the Board considers it significant that the VA mental health providers do not appear to have had access to the Veteran's claims folder.  See 38 C.F.R. 
§ 4.1 (2013).  The Board acknowledges that claims folder review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Many, if not all, of the VA mental health providers appear to have based their PTSD assessment entirely on the Veteran's unsubstantiated statements at the time of the examination.  A medical opinion premised upon an unsubstantiated account of a claimant is of negligible probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  For these reasons, the February 2013 opinion is afforded greater probative weight than prior findings of PTSD by VA providers.

It is clear that the Veteran was diagnosed in service with personality disorder and immature personality.  In addition, the September 2009 VA social worker diagnosed the Veteran with Axis II personality disorder.  However, the February 2013 VA examiner found that the Veteran was misdiagnosed with personality disorder during service and that a diagnosis of adjustment disorder would have been more appropriate.  STRs also contain a diagnosis of adjustment disorder.  

Even assuming that the Veteran did have a personality disorder that manifested during service, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (203); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been contended nor shown.  Indeed, the February 2013 VA examiner specifically found that no psychiatric disability was superimposed upon the personality disorder that was diagnosed during service.

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disability.

The Board acknowledges the Veteran's opinion that he suffers from PTSD.  However, he himself has expressed doubts as to the validity of the diagnosis.  See June 2012 VA treatment record.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The February 2013 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric disorder.  While the Veteran has been diagnosed with mood disorder, anxiety, and depression, the February 2013 VA examiner expressly determined that the current psychiatric disability was unrelated to the Veteran's active service.  The January 2008 private opinion does not link either the trauma the Veteran reportedly experienced or his current psychiatric disability to military service.  The weight of the competent evidence does not suggest a nexus between those Axis I disorders and the Veteran's period of military service.

Moreover, the Veteran did not seek treatment for any psychiatric problems until 2007, seven years after his separation from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In addition, the Veteran has made internally inconsistent statements regarding one of his claimed stressors.  Specifically, in July 2011, the Veteran reported that he witnessed the violent death of a Marine during basic training.  However, when he previously sought treatment for his current psychiatric disability, he specifically stated that he witnessed a Marine get "cut up by concertino wire" during training.
The lack of credibility of the Veteran's statement with respect to this claimed stressor leads the Board to question the credibility of his statements, including his allegation of continuity of symptomatology.  Thus, due to such lack of credibility, in addition to the lack of any type of psychiatric treatment from 2000 to 2007, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of  psychiatric symptoms since service to be not credible.

The Board acknowledges that the Veteran is competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that he relates his current mental health problems to service, his assertions are not probative.  As a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, and that claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


